Case 6:20-mc-00009-JDK Document 5 Filed 06/10/20 Page 1 of 2 PageID #: 53



                       UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

 IN RE:                                       §
                                              §
 JASON LEE VAN DYKE                           §
      Respondent                              §       CASE NO. 6:20-mc-9-JDK
 v.                                           §
                                              §
                                              §

          FIRST SUPPLEMENT TO RESPONSE TO ORDER TO RESPOND

          COMES NOW, Respondent, Jason Lee Van Dyke, and files this first supplement

 to his response to this Court’s order to respond entered on June 4, 2020.

 1. On June 4, 2020, this Court ordered Respondent to tender a copy of all disciplinary

    actions that have caused him to lose his right to practice law before any state or

    federal court, temporarily or permanently, and entered at any time since he was first

    admitted to practice before the Eastern District of Texas.

 2. Respondent tendered a full response to this Court the same day.

 3. Since that time, Respondent received the order from the U.S. District Court for the

    Northern District of Texas which is attached hereto as Exhibit “1”. Respondent has

    filed a response with the U.S District Court for the Northern District of Texas

    consenting to reciprocal discipline that is exactly the same as that imposed by the

    State Bar of Texas and asking that such discipline be imposed forthwith. Respondent

    simultaneous tendered the court with a copy of the reciprocal discipline order from

    Colorado, which becomes effective June 19, 2020. Respondent has waived his

    additional time to respond to the show cause order.




 FIRST SUPPLEMENT TO RESPONSE TO ORDER
                                                                                      Page 1 of 2
Case 6:20-mc-00009-JDK Document 5 Filed 06/10/20 Page 2 of 2 PageID #: 54



 4. Respondent will tender to the Clerk, and to this Court, a copy of any final order

    entered by the U.S. District Court for the Northern District of Texas promptly after he

    receives it from the Court. However, as this Court has ordered him to make as full a

    disclosure as possible, Respondent determined it prudent to inform the Court of the

    pending reciprocal discipline immediately.

                                              Respectfully submitted,

                                              /s/ Jason Lee Van Dyke
                                              Jason L. Van Dyke
                                              PO Box 2618
                                              Decatur, TX 76234
                                              P – (940) 305-9242
                                              Email: jasonleevandyke@protonmail.com




 FIRST SUPPLEMENT TO RESPONSE TO ORDER
                                                                                    Page 2 of 2
